Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 1 of 33

                 2019-41095 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 2 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 3 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 4 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 5 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 6 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 7 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 8 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 9 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 10 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 11 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 12 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 13 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 14 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 15 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 16 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 17 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 18 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 19 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 20 of 33

                 2019-41095 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 21 of 33

                 2019-41095 / Court: 055




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 22 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 23 of 33




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                         eo
                      ffic
                   yO
                op
              C
            ial
         offic
      Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 24 of 33




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                         eo
                      ffic
                   yO
                op
              C
            ial
         offic
      Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 25 of 33




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                   O
                py
             Co
          al
           i
       fic
     of
  Un
     Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 26 of 33                                7/2/2019 8:32 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 34822752
                                                                                                          By: Trevor Robinson
                                                                                                     Filed: 7/2/2019 8:32 AM

                                                    CAUSE NO. 2019-41095

   REBECCA SAMIE,                                                IN THE DISTRICT COURT

         Plaintiff,

   vs.                                                           55TH JUDICIAL DISTRICT




                                                                                       k
                                                                                    ler
   ALLSTATE TEXAS LLOYD'S,




                                                                                 tC
         Defendant.                                              HARRIS COUNTY, TEXAS




                                                                             ric
         DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                          ist
                                                                       sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE TEXAS LLOYD'S, Defendants in the above styled and



                                                                  rg
numbered cause of action, and in response to the complaints filed against them, would respectfully
                                                                Bu
show unto this Honorable Court and Jury as follows:
                                                               n
                                                           ily

                                                 I. GENERAL DENIAL
                                                           ar
                                                          M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                     of




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                                 e
                                           ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                       O




Constitution and laws of the State of Texas.
                                   y
                                op




                                                 II. SPECIFIC DENIALS
                           C




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                       ial
                   fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).
          Un




Defendant files this answer subject to its verified Motion to Abate.




 Samie vs. Allstate Texas Lloyd's                                                                Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472014661.1
     Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 27 of 33



          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                                     k
                                                                                  ler
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                               tC
Texas Civil Practice and Remedies Code.




                                                                           ric
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                        ist
                                                                     sD
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                    es
                                        III. REQUEST FOR DISCLOSURE



                                                                 rg
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                                Bu
within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                               n
                                                           ily

through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                           ar
                                                          M




Defendant further requests disclosure of any and all documents, electronic information, and
                                                     of




tangible items that you have in your possession, custody or control and which may be used to
                                                 e
                                           ffic




support your claims or defenses.
                                       O




                                                   IV. JURY DEMAND
                                   y
                                op




          Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                           C




formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the
                       ial
                   fic




jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Samie vs. Allstate Texas Lloyd's                                                                Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472014661.1
     Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 28 of 33



service email address, and service through any other email address will be considered invalid.



                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs take nothing




                                                                                          k
                                                                                       ler
by this suit against Defendant, that Defendant be discharged, and that the Court grant such other




                                                                                    tC
and further relief, both general and special, at law and in equity to which Defendant may be justly




                                                                                ric
entitled.




                                                                             ist
                                                                          sD
                                                                       es
                                                                 Respectfully submitted,



                                                                       rg
                                                                 SUSAN L. FLORENCE & ASSOCIATES
                                                                 Bu
                                                               n
                                                             ily
                                                           ar
                                                          M




                                                                 MICHAEL MAUS
                                                     of




                                                                 TBN: 24008803
                                                                 811 Louisiana St Ste 2400
                                                 e




                                                                 Houston, TX 77002-1401
                                           ffic




                                                                 HoustonLegal@allstate.com
                                       O




                                                                 (713) 336-2842
                                                                 (877) 684-4165 (fax)
                                   y
                                op




                                                                 ATTORNEY FOR DEFENDANT
                           C




                                                                 ALLSTATE TEXAS LLOYD'S
                       ial
                   fic
            of
          Un




 Samie vs. Allstate Texas Lloyd's                                                             Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472014661.1
     Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 29 of 33



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 2nd day of




                                                                                     k
                                                                                  ler
July, 2019, to:




                                                                               tC
Attorney for Plaintiff Samie




                                                                           ric
Heather E. Hall, Esquire
MCCLENNY MOSELEY & ASSOCIATES, PLLC




                                                                        ist
516 Heights Blvd




                                                                     sD
Houston, TX 77007                  VIA E-SERVE




                                                                    es
                                                                  rg
                                                                Bu
                                                               n
                                                                MICHAEL MAUS
                                                           ily
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Samie vs. Allstate Texas Lloyd's                                                                  Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472014661.1
                                                                     ss
                                                                   e
ase 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 30 of 3
                                                                rg
                                                             u
                                                        lynB
                                                  a r i
                                            f M
                                       e o
                                  f fic
                            y  O
                        o p
                   l  C
              icia
        o f f
   Un
                                                                     s s
                                                                   e
ase 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 31 of 3
                                                                 rg
                                                             B u
                                                         n
                                                a  ir ly
                                           f  M
                                     e  o
                               ff ic
                           y O
                        op
                   l C
               ia
       o ff ic
   U n
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 32 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-02671 Document 1-3 Filed on 07/20/19 in TXSD Page 33 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
